Citation Nr: 1524125	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-25 089	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 2008 Board of Veterans' Appeals (Board) decision denying a request to reopen a claim for service connection for bilateral hearing loss should be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Whether a December 2008 Board decision denying a request to reopen a claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder should be revised or reversed on the basis of CUE.

3.  Whether a December 2008 Board decision denying a request to reopen a claim for service connection for lung problems should be revised or reversed on the basis of CUE.

(The issue of whether new and material evidence has been received to reopen a claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder, as well as other appellate issues unrelated to the issues addressed in this decision are the subject of a separate Board decision also being issued at this time.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The moving party served on active duty from September 1982 to February 1983 and from December 1985 to April 1988.  

This matter comes before the Board from a September 2009 motion for revision or reversal of a December 2008 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).  In a July 2014 letter, the Board acknowledged receipt of the moving party's CUE motion and provided him with citations to the relevant laws and regulations governing CUE motions.  His representative submitted a responsive written brief in April 2015.
 
The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files do not contain additional documents relevant to the present issues.


FINDINGS OF FACT

1.  In a final December 2008 decision, the Board denied requests to reopen claims for service connection for bilateral hearing loss, major depression, schizoaffective disorder, generalized anxiety disorder, panic disorder, and lung problems on the basis that new and material evidence had not been received to reopen the claims.

2.  The December 2008 Board decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.


CONCLUSION OF LAW

The December 2008 Board decision does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's notification and assistance duties are not applicable to CUE motions.  Thus, no further consideration is necessary in this regard.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c), (d) (2014).


Law and Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400.

To establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The moving party contends that there is CUE in the December 2008 Board decision denying requests to reopen claims for service connection for bilateral hearing loss, major depression, schizoaffective disorder, generalized anxiety disorder, panic disorder, and lung problems.  The movant provided no basis for this request in his September 2009 motion; however, his representative has asserted that the Board erred in its application of 38 C.F.R. § 3.156, inasmuch as the record contained new and material evidence sufficient to reopen the underlying service connection claims.  The representative also indicated that the Board failed to provide reasons for its decision.  See April 2015 written brief.
As a threshold matter, the Board finds that the arguments advanced by the moving party through his representative allege CUE with the requisite specificity, and the motion is consistent with the procedural requirements of 38 C.F.R. § 20.1404.  See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000).  

In the December 2008 decision, the Board denied requests to reopen claims for service connection for bilateral hearing loss, major depression, schizoaffective disorder, generalized anxiety disorder, panic disorder, and lung problems on the basis that new and material evidence had not been submitted since the final prior denial of the claims in an August 2003 rating decision.  The Board discussed the evidence of record both at the time of and subsequent to that rating decision and determined that, although it may have been new, the evidence was not material to the claims and therefore denied the appeal.

VA law applicable at the time of the December 2008 Board decision required the submission of new and material evidence to reopen a claim following a final decision denying the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  New evidence was defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence was defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence could be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and had to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regarding the moving party's initial contention that the Board did not provide reasons for its decision, it is clear from the content of the December 2008 decision that this is not accurate, and as such, does not constitute CUE.

Regarding the moving party's contention that the Board erred in its application of 38 C.F.R. § 3.156 because the record contained new and material evidence sufficient to reopen the underlying service connection claims, the Board notes that neither the moving party or his representative has cited to any evidence received after the August 2003 rating decision to support this contention.  In fact, the representative provided a summary of the evidence of record at the time of the August 2003 rating decision that was essentially duplicative of the one in the Board's decision and argued that this evidence was new and material to the claims.  However, the representative also specifically acknowledged that this evidence was of record at the time of the August 2003 rating decision.  See April 2015 written brief.  In considering requests to reopen, the Board considers evidence of record at the time of the previous denial and evidence submitted thereafter.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).  In other words, given the definition of new and material evidence for VA purposes as defined above, consideration of the evidence received prior to the final August 2003 rating decision alone would not provide a basis to reopen the claims, and the moving party has not alleged an error of fact as to the evidence received following the August 2003 rating decision.

In any event, even if the moving party continued to allege that the evidence of record at the time of the August 2003 rating decision constituted new and material evidence for the subsequent requests to reopen as the basis for the CUE motion, such an argument would amount to a disagreement as to how the facts were weighed or evaluated, which also does not constitute CUE.  38 C.F.R. § 20.1403(d).  Therefore, this contention does not constitute CUE.  In addition, a general claim that the Board failed to correctly apply 38 C.F.R. § 3.156, without more, does not meet the restrictive definition of CUE.  See Fugo, 6 Vet. App. at 44.

In addition, to the extent that the Veteran's representative argues that the evidence of record at the time of the August 2003 rating decision was sufficient to grant service connection for the claims, the Board finds that this was not the threshold question for the issues before the Board on appeal.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In summary, the Board finds that the moving party has not alleged an error of fact or law in the December 2008 Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The Board applied the law in effect in December 2008 to determine that reopening of the service connection claims was not warranted based on the evidence of record at that time.  Based on the foregoing, the Board concludes that there was no CUE in the December 2008 Board decision.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  38 C.F.R. § 20.1411(a).


ORDER

The motion for revision or reversal of a December 2008 Board decision denying a request to reopen a claim for service connection for bilateral hearing loss on the basis of CUE is denied.

The motion for revision or reversal of a December 2008 Board decision denying a request to reopen a claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder on the basis of CUE is denied.

The motion for revision or reversal of a December 2008 Board decision denying a request to reopen a claim for service connection for lung problems on the basis of CUE is denied.



                       ____________________________________________
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



